DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Group 1, Species 2, Figure 3, claims 1 and 4-14 in paper filed on 8/30/22 and the email sent on 11/9/22 is acknowledged.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entire claims 4, 8 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Para, [0044], the reference character “37” has been used to designate both “S-glass yarn” and “S- glass fibres”.  Appropriate correction is required.
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings to fix this issue.
Use consistent phraseology to describe a component, part or element in the specification/drawings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102b as being anticipated by Koich Inoue (JP 04104408).
Regarding claim 1, Koich discloses superconductor comprising:
the superconductor cable comprising at least two superconductor wires (2), and 
at least one elongated electrical insulation element (3), 
wherein the at least two superconductor wires (2) are twisted with each other (Fig.4), and 
wherein the at least one elongated electrical insulation element (3) is twisted with the at least two superconductor wires (2) in order to create a separation distance with an adjacent superconductor wire (2) in a neighbouring winding.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koich Inoue (JP 04104408) in view of Nemoto (US 5,204,650).
Regarding claim 4, which depends from claim 1, Koich discloses:
the at least one elongated electrical insulation element (3) has a twist step.
However, Koich does not disclose the at least two superconductor wires (1a, 1b) are twisted with each other with a first twist step, wherein the at least one elongated electrical insulation element (8, Fig. 16) has a second twist step, and wherein the  first twist step is equal to the second twist step.  
Nemoto discloses a switch comprising the at least two superconductor wires are twisted with each other with a first twist step, wherein the at least one elongated electrical insulation element has a second twist step, and wherein the first twist step is equal to the second twist step.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the two superconductor wires are twisted with each other as taught by Nemoto with Koich’s device for purpose of increasing the electric current flowing through the superconductive switch.
.Regarding claim 5, which depends from claim 1, Koich does not disclose the elongated electrical insulation element is made of polymer or glass.
Nemoto discloses:
the insulator material 6 is selected from polyvinylfolmal, polyamidoimide, Kevlar (polyparaphenylen terephthalic acid mono amide) fabric, nylon fabric, and so on is used for covering the superconductive wire (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the insulator material 6 as taught by Nemoto 
to polymer to insulate Koich’s electrical insulation element for the purpose of saving energy.  Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 11 and 12, which depends from claims 5 and claim 11, Koich does not disclose the at least one elongated electrical insulation material is made of heat resistant glass fibres, and the heat resistant glass fibres are S-glass fibres.   
Nemoto discloses the insulator material 6 is selected from polyvinylfolmal, polyamidoimide, Kevlar (polyparaphenylen terephthalic acid mono amide) fabric, nylon fabric.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the insulator material 6 as taught by Nemoto to heat resistant glass fibres, and the heat resistant glass fibres are S-glass fibres to insulate Koich’s electrical insulation element for the purpose of saving energy.  Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 13 and 14, which depends from claim 5, Koich does not disclose the at least one elongated electrical insulation material is incorporated in a tape
Nemoto discloses the at least one elongated electrical insulation material (8) is incorporated in a tape (para, 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tape has a radially inner side and a radially outer side after twisting, the radially outer side is the electrical insulation material, and the radially inner side is a thermally and electrically conducting material  for the purpose of suitability of the intend use. Since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koich Inoue (JP 04104408) in view of Noriyuki Fujisaki et al. (JP 06349349).
Regarding claim 6, which depends from claim 1, Koich does not disclose the superconductive wires’ separation distance ranges from 30 pm to 300 pm.
Noriyuki discloses a superconductive wire comprising separation distance ranges from 0.5-1.1&mu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the distance from 0.5-1.1&mu as taught by Noriyuki to 30 pm to 300 pm, for the purpose of suitability of the intended use.  Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, which depends from claim 1, Koich does not  disclose
the superconductor wires comprise MgB2 as a superconducting material.  
Noriyuki discloses:
the superconductor wires comprise NbTi as a superconducting material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material from NbTi as taught by Noriyuki to MgB2, for the purpose of suitability of the intended use.  Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koich Inoue (JP 04104408) in view of Bogner et al. (US 3,428,925).
Regarding claim 7, which depends from claim 1, Koich does not  disclose the superconductor further comprising a thermally and electrically conducting material.
Bogner discloses a superconductor comprising a thermally and electrically conducting material (para. 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a thermally and electrically conducting material as taught by Bogner with Koich’s devive for the purpose of having better performance. 
Regarding claim 8, which depends from claim 7, Koich discloses:
the superconductor has a core+n+m structure, wherein n and m are integer numbers, 
wherein the core (1) is formed by a superconductor wire (2), 
wherein n superconductor wires (2) are twisted around said core (1), and 
wherein m elongated electrically insulating elements (3) are twisted with the n superconducting wires (2) around the core (1).  
Regarding claim 9, which depends from claim 8, Koich discloses:
wherein n is equal to m, 
wherein n and m are greater than three, and 
wherein each elongated electrically insulating element (3) faces two superconductor wires (2).  


Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
December 5, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837